DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claims 1, 3, 7, 12-14, and 16-20 in the reply filed on 13 July 2021 is acknowledged.
3.	Applicants’ cancellation of claim 2 in the reply filed on 13 July 2021 is acknowledged.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney David G. Leach on 26 August 2021. 
The application has been amended as follows:

1. (Currently Amended) An orthopedic assembly comprising: 
a tibial prosthesis comprising a metaphyseal portion having a body defining a tibial tray region, an anterior side, and a posterior side, the body further defining a recess in the anterior body of the metaphyseal portion and a plurality of openings extending through the body from the anterior side to the posterior side thereof, at least a first opening and second opening of the openings being positioned at respective lateral and medial sides of a longitudinal axis of the [[body of the metaphyseal portion;  
a modular insert positioned within the recess of the body such that at least a portion of the modular insert is positioned between the openings of the body, the modular insert being formed separately from the [[body of the metaphyseal portion and having a porous outer surface to promote tissue ingrowth; and
a filamentary fixation device extending through the first and second openings of the body, the filamentary fixation device being made entirely of a length of woven material configured to promote tissue ingrowth,
wherein the first and second openings each define a posterior aperture and an anterior aperture,
wherein the filamentary fixation device has a first free end and a second free end, the first and second free ends extending through the posterior and anterior apertures of the respective first and second openings such that the first and second free ends are positioned at the anterior side of the body of the metaphyseal portion and overlap each other in an X-shaped arrangement.
2. (Canceled)  
3. (Canceled)
4. (Currently Amended) The orthopedic assembly of claim [[1, wherein the filamentary fixation device comprises a mesh structure for securing soft tissue thereto.  

6. (Original) The orthopedic assembly of claim 5, wherein the plurality of layers are connected by a continuous or interrupted seams.  
7.-8. (Canceled)
9. (Original) The orthopedic assembly of claim 1, wherein the modular insert includes a side-slot extending adjacent to an inner surface of the modular insert and a through-opening extending through the porous outer surface and inner surface such that the through-opening is in communication with the side-slot, the side-slot being at least partially defined by a rim.  
10. (Original) The orthopedic assembly of claim 9, further comprising a threaded fastener having a head and a threaded shaft, the head having a cross-sectional dimension smaller than the through-opening of the modular insert and being dimensioned to be received within the side-slot between the rim and inner surface of the modular insert.
11.-12. (Canceled)
13. (Currently Amended) The orthopedic assembly of claim [[1, wherein each of the posterior [[apertures has opposing parallel sides.  
14. (Currently Amended) The orthopedic assembly of claim 13, wherein each of the posterior [[apertures is pill-shaped or elliptically shaped.
15.-18. (Canceled)
19. (Currently Amended) The orthopedic assembly of claim [[1, wherein each of the first and second [[openings are defined by a first and second sidewall, the first sidewall curves about [[the central longitudinal axis of the body.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Examiner, Art Unit 3774